UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period :	March 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 3 Annual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 26 Federal tax information 68 Shareholder meeting results 69 About the Trustees 70 Officers 72 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In this environment, we believe Putnams active investment research and strategies are well suited to serve investors pursuing income and capital appreciation goals. We are pleased to report that this investment focus continues to garner Putnam recognition in the mutual fund industry. In 2013  and for the third time in five years  Barrons ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Reflecting a commitment to long-term results, Putnam ranked second out of 55 mutual fund families for the five-year period that ended in December 2013. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance  and can help guide you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Retirement Income Fund Lifestyle 3 Interview with your fund’s portfolio manager Bob, could you review market conditions during the 12months that ended February28, 2014? Investors who took on risk in 2013 were rewarded, in what proved to be the equity market’s best annual performance since the 1990s. There were some speed bumps, such as when the market advance slowed in October as a result of the congressional budget debate, which led to a 16-day partial shutdown of the federal government. Nevertheless, for the period that ended February28, 2014, riskier assets generally offered higher returns than “safer” investments such as Treasuries or highly rated corporate bonds. Markets also experienced unusually low volatility, though in January a small correction occurred in U.S. equities, with the S&P 500 Index, a broad measure of U.S. stocks, declining more than 3.5%. But I believe that this was mainly due to some year-end profit taking, as investors sought to realize capital gains after the start of the year for tax purposes and had waited to sell. Notably, the market did rebound in February, the period’s final month. In addition, some softer economic numbers came out, but in my opinion this had more to do with the record cold temperatures across the nation during January, and the weather’s impact on the housing sector, consumer behavior, and construction. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/28/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Retirement Income Fund Lifestyle 3 5 During the period, the U.S. central bank did a good job of communicating its intentions to eventually draw down its $85-billion-a-month purchase of bonds. Although the actual first $10 billion reduction did not take place until January2014, this had an effect on the more interest-rate-sensitive areas of the fixed-income market. How did Putnam Retirement Income Fund Lifestyle 3 perform in this environment? The fund’s diversified approach to investing helped to mute the effects of volatility during the period. For the 12months ended February28, 2014, the fund generated a positive return that surpassed the return of its primary benchmark, the Barclays U.S. Aggregate Bond Index, but lagged the performance of its secondary all-equity benchmark, the S&P 500 Index. What strategy shifts did you make, if any, during the period? Across the board, we have recalibrated our expectations on equities and commodities, as well as interest-rate and credit risk. Because interest rates are rising, the biggest shift in strategy was a reduction of the portfolio’s duration, which means we lowered its sensitivity to interest-rate changes. With the Federal Reserve beginning to taper its quantitative-easing program by $10 billion a month, interest rates rose during the period. Retirement Income Fund Lifestyle 3 seeks to generate current income, and the challenge has been finding robust sources of return in this environment. I am less worried about a dramatic sell-off in the market than I am about the simple lack of opportunity for finding returns in excess of U.S. Treasuries. Allocations are shown as a percentage of the fund’s net assets as of 2/28/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Retirement Income Fund Lifestyle 3 So, within the portfolio, we are focusing slightly more on credit risk and high yield as opposed to interest-rate risk. Spreads — the difference between the yield of a security and the yield of a U.S. Treasury bond —have narrowed dramatically. It has been a very good trade for several years, but we are looking to reduce exposure there as well. Where did you find returns in equities during the period? Within equities, positive performance was broad-based. The largest contribution came from targeting less volatile, or low-beta, stocks. Our research has shown that low-beta stocks have historically provided better risk-adjusted returns [how much risk is taken for producing a given return] for longer time periods compared with the overall market. How did the harsh winter weather affect U.S. economic activity in the final months ofthe period? One of the biggest short-term challenges to economic growth has been the weather. There is no doubt that extreme winter conditions have contributed to disappointing data in a variety of economic zones. If you look at consumer activity, people just do not want to buy a car or a house or even go out to eat in these kinds of conditions. And if you are in construction, you cannot even break a foundation if the ground is frozen. I do believe that with the spring thaw, discretionary consumer spending will pick up. I believe there is plenty of pent-up demand, and this will be reflected in the This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Retirement Income Fund Lifestyle 3 7 second quarter’s data —in everything from home sales to automotive sales and other consumer spending. What is your outlook? I believe that the U.S. economic recovery will continue to take a classic “muddle through” progression. By that, I mean that the recovery is taking place, but it’s much slower than what we have experienced in the past. For the past five-plus years, since the financial crisis of 2008, we have had a mediocre growth rate. Although growth has been tepid, the good news is that it has steadily moved us away from the precipice of financial disaster. We are not out of the woods by any stretch. We have a stable economy right now, but it’s a low-growth. So the question is: How do we ultimately break out to the upside economically? I believe we need to see higher levels of revenue growth at the corporate level. Some early signs of revenue growth exist, but they are still limited. I believe we also need true employment growth and wage growth. As the slack gradually comes out of the economy, I believe that we will see improvement but it has been glacially and frustratingly slow. Across the board, equity valuations have become somewhat stretched, but we remain constructive on the asset class. While not euphoric about the current environment, companies are more hopeful about business conditions. I believe corporate balance sheets look solid and earnings are decent, but there has been little top-line growth. Stocks may continue to move higher in 2014, though in our view, probably not to the same degree as in 2013. While not overly pessimistic, we are not nearly as optimistic as we were at the beginning This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Retirement Income Fund Lifestyle 3 of 2012 and 2013. We plan to become more tactical in the months ahead, as we believe there will be more volatility. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 3 9 IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts — Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend — or a temporary setback that will reverse as the weather improves. 10 Retirement Income Fund Lifestyle 3 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 64.18% 57.61% 54.46% 54.46% 52.79% 52.79% 57.53% 52.41% 60.26% 67.79% Annual average 5.38 4.93 4.70 4.70 4.58 4.58 4.92 4.56 5.11 5.62 5 years 94.99 87.19 87.77 85.77 87.75 87.75 91.43 85.21 92.38 97.46 Annual average 14.29 13.36 13.43 13.19 13.43 13.43 13.87 13.12 13.98 14.58 3 years 21.31 16.46 18.64 15.64 18.63 18.63 20.36 16.45 20.16 22.29 Annual average 6.65 5.21 5.86 4.96 5.86 5.86 6.37 5.21 6.31 6.94 1 year 10.33 5.91 9.45 4.45 9.43 8.43 9.98 6.41 10.06 10.67 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Retirement Income Fund Lifestyle 3 11 Comparative index returns For periods ended 2/28/14 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 54.31% 101.27% Annual average 4.69 7.68 5 years 28.39 181.57 Annual average 5.13 23.00 3 years 11.92 49.53 Annual average 3.83 14.35 1 year 0.15 25.37 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,446 and $15,279, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,241. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,026 and $16,779, respectively. 12 Retirement Income Fund Lifestyle 3 Fund price and distribution information For the 12-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.204 $0.126 $0.124 $0.179 $0.177 $0.228 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/13 $10.21 $10.64 $10.18 $10.18 $10.20 $10.54 $10.20 $10.22 2/28/14 11.05 11.51 11.01 11.01 11.03 11.40 11.04 11.07 Before After Net Net Before After Net Net Current rate sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 1.85% 1.77% 1.20% 1.20% 1.63% 1.58% 1.63% 2.06% Current 30-day SEC yield (with expense limitation) N/A 0.85 0.15 0.16 N/A 0.61 0.38 1.13 Current 30-day SEC yield (without expense limitation) N/A 0.10 –0.63 –0.62 N/A –0.14 –0.39 0.35 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 4 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 64.88% 58.29% 55.11% 55.11% 53.36% 53.36% 58.18% 53.04% 60.92% 68.38% Annual average 5.38 4.93 4.70 4.70 4.58 4.58 4.92 4.56 5.11 5.61 5 years 89.06 81.50 81.90 79.90 82.04 82.04 85.60 79.57 86.29 91.30 Annual average 13.59 12.66 12.71 12.46 12.73 12.73 13.17 12.42 13.25 13.85 3 years 21.74 16.87 18.84 15.84 18.94 18.94 20.69 16.77 20.47 22.48 Annual average 6.78 5.33 5.92 5.02 5.95 5.95 6.47 5.30 6.40 6.99 1 year 9.12 4.75 8.26 3.26 8.23 7.23 8.88 5.34 8.85 9.35 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Retirement Income Fund Lifestyle 3 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 2/28/13* 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 2/28/13 1.88% 2.63% 2.63% 2.13% 2.13% 1.63% Annualized expense ratio for the six-month period ended 2/28/14† 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.11% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.22 $9.07 $9.07 $6.50 $6.50 $3.93 Ending value (after expenses) $1,083.00 $1,079.40 $1,079.20 $1,081.80 $1,081.80 $1,085.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Retirement Income Fund Lifestyle 3 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.06 $8.80 $8.80 $6.31 $6.31 $3.81 Ending value (after expenses) $1,019.79 $1,016.07 $1,016.07 $1,018.55 $1,018.55 $1,021.03 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 3 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change 16 Retirement Income Fund Lifestyle 3 in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Retirement Income Fund Lifestyle 3 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Retirement Income Fund Lifestyle 3 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with Retirement Income Fund Lifestyle 3 19 their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be 20 Retirement Income Fund Lifestyle 3 necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all Retirement Income Fund Lifestyle 3 21 funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense 22 Retirement Income Fund Lifestyle 3 levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management has contractually agreed through at least June 30, 2014 to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.75% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that Retirement Income Fund Lifestyle 3 23 differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A shares’ return net of fees and expenses was positive for the one-year, three-year and five-year periods ended December 31, 2012. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees noted, however, that before it was renamed Putnam Retirement Income Fund Lifestyle 3 on June 16, 2011, the fund (as Putnam Income Strategies Fund) did not invest in Putnam Absolute Return 700 Fund. Had your fund done so, its performance may have been different. 24 Retirement Income Fund Lifestyle 3 The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Retirement Income Fund Lifestyle 3 25 Financial statements A note about your fund’s auditors During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. This investment is inconsistent with the SEC’s independence rules applicable to auditors. Although upon the disposition of the investment by the member firm on December 16, 2013 PwC and its affiliates took all necessary steps to eliminate this issue, the requirements of the SEC’s independence rules were not met for your fund’s fiscal year because the SEC’s rules require an audit firm to be independent for the entire fiscal year under audit. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 26 Retirement Income Fund Lifestyle 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholdersof PutnamRetirement Income Fund Lifestyle 3: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Retirement Income Fund Lifestyle 3 (the “fund”) at February 28, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at February 28, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts April 11, 2014 Retirement Income Fund Lifestyle 3 27 The fund’s portfolio 2/28/14 COMMON STOCKS (30.0%)* Shares Value Banking (1.9%) Associated Banc-Corp. 388 $6,476 Australia & New Zealand Banking Group, Ltd. (Australia) 295 8,480 Banco Santander Central Hispano SA (Spain) 2,063 18,697 Bendigo and Adelaide Bank, Ltd. (Australia) 983 9,779 CaixaBank, SA (Spain) 2,888 18,217 City National Corp. 96 7,184 Commonwealth Bank of Australia (Australia) 262 17,492 First Niagara Financial Group, Inc. 694 6,295 HSBC Holdings PLC (United Kingdom) 2,545 26,836 JPMorgan Chase & Co. 925 52,559 KeyCorp 498 6,559 Natixis (France) 3,302 23,823 PNC Financial Services Group, Inc. 364 29,768 Resona Holdings, Inc. (Japan) 2,300 12,007 State Street Corp. 324 21,277 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 8,954 Svenska Handelsbanken AB Class A (Sweden) 586 30,618 Swedbank AB Class A (Sweden) 337 9,513 Wells Fargo & Co. 65 3,017 Westpac Banking Corp. (Australia) 1,022 30,609 Basic materials (1.2%) Archer Daniels-Midland Co. 740 30,044 Asahi Kasei Corp. (Japan) 2,000 14,281 BASF SE (Germany) 197 22,684 CF Industries Holdings, Inc. 30 7,527 Domtar Corp. (Canada) 18 1,994 Dow Chemical Co. (The) 619 30,151 Fletcher Building, Ltd. (New Zealand) 2,323 18,384 Fortune Brands Home & Security, Inc. 138 6,450 LyondellBasell Industries NV Class A 209 18,409 Mitsubishi Chemical Holdings Corp. (Japan) 2,500 11,330 Packaging Corp. of America 49 3,572 PPG Industries, Inc. 73 14,441 Reliance Steel & Aluminum Co. 40 2,771 Rio Tinto PLC (United Kingdom) 460 26,440 Stora Enso OYJ Class R (Finland) 1,625 18,516 Capital goods (1.1%) ABB, Ltd. (Switzerland) 552 14,115 AGCO Corp. 85 4,461 Allegion PLC (Ireland) † 87 4,728 BAE Systems PLC (United Kingdom) 4,006 27,564 Ball Corp. 76 4,223 Canon, Inc. (Japan) 400 12,444 Cummins, Inc. 152 22,180 Exelis, Inc. 174 3,555 28 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.0%)* cont. Shares Value Capital goods cont. IDEX Corp. 70 $5,255 Ingersoll-Rand PLC 243 14,857 Leggett & Platt, Inc. 143 4,583 MRC Global, Inc. † 81 2,083 Northrop Grumman Corp. 178 21,543 Raytheon Co. 259 25,359 Toyoda Gosei Co., Ltd. (Japan) 400 8,464 Vinci SA (France) 381 28,467 WABCO Holdings, Inc. † 51 5,225 Communication services (1.1%) Belgacom SA (Belgium) 566 17,074 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 8,291 Comcast Corp. Class A 723 37,372 Deutsche Telekom AG (Germany) 1,579 26,797 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 300 16,847 NTT DoCoMo, Inc. (Japan) 600 10,051 Orange (France) 1,439 18,013 T-Mobile US, Inc. † 204 6,222 Telecom Corp. of New Zealand, Ltd. (New Zealand) 4,940 10,360 Telstra Corp., Ltd. (Australia) 2,028 9,148 Verizon Communications, Inc. 787 37,445 Vodafone Group PLC (United Kingdom) 2,375 9,905 Conglomerates (0.4%) AMETEK, Inc. 199 10,595 Bouygues SA (France) 581 23,425 Danaher Corp. 335 25,624 General Electric Co. 362 9,220 Consumer cyclicals (3.2%) ADT Corp. (The) 181 5,559 Advance Auto Parts, Inc. 57 7,260 American Eagle Outfitters, Inc. 231 3,356 Asahi Glass Co., Ltd. (Japan) 2,000 11,013 Bayerische Motoren Werke (BMW) AG (Germany) 224 26,034 Coach, Inc. 175 8,542 CST Brands, Inc. 95 3,090 Dai Nippon Printing Co., Ltd. (Japan) 1,000 10,073 Daihatsu Motor Co., Ltd. (Japan) 1,000 16,112 Daimler AG (Registered Shares) (Germany) 137 12,768 Daito Trust Construction Co., Ltd. (Japan) 200 18,637 Expedia, Inc. 87 6,832 Gannett Co., Inc. 198 5,891 Gap, Inc. (The) 188 8,225 Geberit International AG (Switzerland) 36 11,322 Graham Holdings Co. Class B 5 3,594 Hanesbrands, Inc. 78 5,716 Home Depot, Inc. (The) 434 35,601 Retirement Income Fund Lifestyle 3 29 COMMON STOCKS (30.0%)* cont. Shares Value Consumer cyclicals cont. Host Hotels & Resorts, Inc. R 1,852 $36,429 Hugo Boss AG (Germany) 119 15,849 Kimberly-Clark Corp. 341 37,629 Liberty Media Corp. Class A † 63 8,641 Lowe’s Cos., Inc. 564 28,217 Macy’s, Inc. 224 12,961 McGraw Hill Financial, Inc. 243 19,357 Next PLC (United Kingdom) 306 34,511 PetSmart, Inc. 79 5,298 Pitney Bowes, Inc. 175 4,454 priceline.com, Inc. † 24 32,372 Reed Elsevier PLC (United Kingdom) 1,315 20,160 Ryman Hospitality Properties R 800 33,752 Scripps Networks Interactive Class A 82 6,662 SJM Holdings, Ltd. (Hong Kong) 5,000 16,156 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 22,484 TABCORP Holdings, Ltd. (Australia) 6,892 21,873 Viacom, Inc. Class B 256 22,459 Wyndham Worldwide Corp. 95 6,924 Wynn Resorts, Ltd. 51 12,367 Consumer finance (0.1%) Discover Financial Services 387 22,206 Consumer staples (2.2%) British American Tobacco (BAT) PLC (United Kingdom) 341 18,558 Colgate-Palmolive Co. 794 49,887 Corrections Corp. of America R 1,231 41,054 CVS Caremark Corp. 811 59,317 Geo Group, Inc. (The) R 1,037 33,423 ITOCHU Corp. (Japan) 1,100 13,701 Japan Tobacco, Inc. (Japan) 300 9,550 Kao Corp. (Japan) 300 10,340 Kirin Holdings Co., Ltd. (Japan) 1,000 13,684 Lawson, Inc. (Japan) 200 13,905 Liberty Interactive Corp. Class A † 333 9,724 ManpowerGroup, Inc. 67 5,237 Metcash, Ltd. (Australia) 2,961 8,208 Molson Coors Brewing Co. Class B 55 3,126 Nestle SA (Switzerland) 402 30,441 Procter & Gamble Co. (The) 56 4,405 Reckitt Benckiser Group PLC (United Kingdom) 113 9,298 Sumitomo Corp. (Japan) 700 9,256 Swedish Match AB (Sweden) 438 13,868 Tesco PLC (United Kingdom) 3,381 18,638 Unilever NV ADR (Netherlands) 594 23,556 Unilever PLC (United Kingdom) 211 8,625 Woolworths, Ltd. (Australia) 342 11,052 30 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.0%)* cont. Shares Value Energy (1.8%) Baker Hughes, Inc. 192 $12,150 BP PLC (United Kingdom) 4,934 41,675 Cabot Oil & Gas Corp. 200 7,000 Chevron Corp. 45 5,190 ConocoPhillips 425 28,263 Dril-Quip, Inc. † 27 2,904 Exxon Mobil Corp. 267 25,704 Halcon Resources Corp. † 137 514 Occidental Petroleum Corp. 309 29,825 Oceaneering International, Inc. 57 4,080 Oil States International, Inc. † 34 3,227 PBF Energy, Inc. 57 1,436 Phillips 66 254 19,014 Royal Dutch Shell PLC Class A (United Kingdom) 944 34,429 Royal Dutch Shell PLC Class B (United Kingdom) 401 15,626 Schlumberger, Ltd. 381 35,433 Seadrill, Ltd. (Norway) 267 9,849 Statoil ASA (Norway) 373 9,844 Superior Energy Services, Inc. 115 3,403 Tesoro Corp. 75 3,826 TonenGeneral Sekiyu KK (Japan) 1,000 8,840 Total SA (France) 423 27,459 Valero Energy Corp. 237 11,371 Financial (0.1%) CoreLogic, Inc. † 299 9,747 Deutsche Boerse AG (Germany) 224 18,378 Health care (2.9%) AbbVie, Inc. 316 16,088 Aetna, Inc. 249 18,105 AstraZeneca PLC (United Kingdom) 463 31,664 Cardinal Health, Inc. 225 16,094 Celgene Corp. † 84 13,503 Eli Lilly & Co. 200 11,922 GlaxoSmithKline PLC (United Kingdom) 677 18,949 Health Net, Inc. † 54 1,839 Intuitive Surgical, Inc. † 24 10,676 Jazz Pharmaceuticals PLC † 13 1,975 Johnson & Johnson 514 47,350 McKesson Corp. 147 26,026 Merck & Co., Inc. 596 33,966 Novartis AG (Switzerland) 305 25,472 Omega Healthcare Investors, Inc. R 413 13,199 Orion OYJ Class B (Finland) 503 16,566 Pfizer, Inc. 1,315 42,225 Roche Holding AG-Genusschein (Switzerland) 77 23,761 Sabra Health Care REIT, Inc. R 426 12,128 Salix Pharmaceuticals, Ltd. † 17 1,835 Retirement Income Fund Lifestyle 3 31 COMMON STOCKS (30.0%)* cont. Shares Value Health care cont. Sanofi (France) 213 $22,147 Takeda Pharmaceutical Co., Ltd. (Japan) 600 28,773 VCA Antech, Inc. † 59 1,827 Ventas, Inc. R 1,453 90,711 WellPoint, Inc. 197 17,846 Insurance (1.0%) Allianz SE (Germany) 50 8,951 Allied World Assurance Co. Holdings AG 42 4,188 American Financial Group, Inc. 90 5,144 AMP, Ltd. (Australia) 3,486 15,043 Aon PLC 288 24,653 Aviva PLC (United Kingdom) 2,531 20,073 AXA SA (France) 336 8,784 Axis Capital Holdings, Ltd. 134 5,892 Baloise Holding AG (Switzerland) 89 11,475 Berkshire Hathaway, Inc. Class B † 23 2,663 CNP Assurances (France) 1,159 24,988 Muenchener Rueckversicherungs AG (Germany) 39 8,540 RSA Insurance Group PLC (United Kingdom) 7,647 12,453 Travelers Cos., Inc. (The) 276 23,140 Tryg A/S (Denmark) 98 9,462 Zurich Insurance Group AG (Switzerland) 40 12,257 Investment banking/Brokerage (0.5%) Daiwa Securities Group, Inc. (Japan) 1,000 9,046 Goldman Sachs Group, Inc. (The) 225 37,451 Investment AB Kinnevik Class B (Sweden) 1,081 41,964 Partners Group Holding AG (Switzerland) 34 8,857 Real estate (8.8%) Alexandria Real Estate Equities, Inc. R 602 43,615 American Capital Agency Corp. R 194 4,324 American Realty Capital Properties, Inc. R 795 11,679 Apartment Investment & Management Co. Class A R 506 15,124 AvalonBay Communities, Inc. R 365 47,074 Boston Properties, LP R 417 46,883 BRE Properties R 409 25,264 Camden Property Trust R 391 26,080 Chimera Investment Corp. R 535 1,707 CommonWealth REIT R 1,405 38,146 Corio NV (Netherlands) R 199 9,342 DCT Industrial Trust, Inc. R 1,084 8,585 DDR Corp. R 105 1,745 Digital Realty Trust, Inc. R 246 13,323 Douglas Emmett, Inc. R 985 26,526 Duke Realty Corp. R 309 5,191 DuPont Fabros Technology, Inc. R 1,266 33,625 EastGroup Properties, Inc. R 223 13,835 32 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.0%)* cont. Shares Value Real estate cont. Equity Lifestyle Properties, Inc. R 940 $37,835 Equity Residential Trust R 929 54,319 Essex Property Trust, Inc. R 74 12,377 Federal Realty Investment Trust R 335 37,289 General Growth Properties R 1,660 36,553 Government Properties Income Trust R 1,220 30,390 HCP, Inc. R 1,359 52,688 Health Care REIT, Inc. R 740 43,468 Home Properties, Inc. R 635 37,427 Hospitality Properties Trust R 1,432 37,948 Kilroy Realty Corp. R 39 2,243 Kimco Realty Corp. R 2,762 61,482 Lexington Realty Trust R 642 7,325 Macerich Co. (The) R 279 16,776 Medical Properties Trust, Inc. R 2,277 30,034 Mid-America Apartment Communities, Inc. R 124 8,387 Persimmon PLC (United Kingdom) 913 22,107 Post Properties, Inc. R 720 34,942 Prologis, Inc. R 1,732 71,341 Public Storage R 626 105,794 Rayonier, Inc. R 63 2,967 Realty Income Corp. R 397 17,635 Regency Centers Corp. R 79 4,011 Retail Opportunity Investments Corp. R 616 9,135 Senior Housing Properties Trust R 163 3,635 Simon Property Group, Inc. R 1,420 229,032 SL Green Realty Corp. R 167 16,588 Spirit Realty Capital, Inc. R 4,335 47,338 Stockland (Units) (Australia) R 4,607 15,916 Taubman Centers, Inc. R 630 44,384 UDR, Inc. R 338 8,724 Vornado Realty Trust R 987 95,038 Weingarten Realty Investors R 1,377 41,999 WP Carey, Inc. R 29 1,842 Technology (2.3%) Activision Blizzard, Inc. 653 12,636 Agilent Technologies, Inc. 74 4,213 AOL, Inc. † 241 10,551 Apple, Inc. 101 53,150 Broadcom Corp. Class A 759 22,557 Brocade Communications Systems, Inc. † 954 9,130 CA, Inc. 405 13,568 Cadence Design Systems, Inc. † 790 12,111 Cap Gemini (France) 160 12,529 EMC Corp. 1,210 31,908 F5 Networks, Inc. † 134 15,054 Fortinet, Inc. † 576 13,334 Retirement Income Fund Lifestyle 3 33 COMMON STOCKS (30.0%)* cont. Shares Value Technology cont. Gentex Corp. 142 $4,455 Google, Inc. Class A † 11 13,372 Hoya Corp. (Japan) 600 17,849 L-3 Communications Holdings, Inc. 75 8,655 Marvell Technology Group, Ltd. 720 11,009 Microsoft Corp. 1,133 43,405 NetApp, Inc. 461 18,629 Nippon Electric Glass Co., Ltd. (Japan) 3,000 13,633 Oracle Corp. 1,201 46,971 Rockwell Automation, Inc. 113 13,881 Symantec Corp. 674 14,478 Western Digital Corp. 277 24,096 Transportation (0.5%) Alaska Air Group, Inc. 61 5,285 ComfortDelgro Corp., Ltd. (Singapore) 7,000 10,676 Delta Air Lines, Inc. 685 22,749 Deutsche Post AG (Germany) 388 14,572 Japan Airlines Co., Ltd. (Japan) UR 300 14,944 Southwest Airlines Co. 587 13,172 Yangzijiang Shipbuilding Holdings, Ltd. (China) 10,000 8,967 Utilities and power (0.9%) CMS Energy Corp. 212 6,027 Edison International 259 13,564 Electricite de France (EDF) (France) 478 19,012 Enagas SA (Spain) 491 14,290 Enel SpA (Italy) 3,183 16,344 Energias de Portugal (EDP) SA (Portugal) 2,446 10,601 ENI SpA (Italy) 365 8,807 Entergy Corp. 141 8,999 Hokuriku Electric Power Co. (Japan) 1,000 12,900 PG&E Corp. 350 15,421 PPL Corp. 500 16,145 Red Electrica Corporacion SA (Spain) 250 19,462 Snam SpA (Italy) 2,341 13,326 UGI Corp. 89 3,977 Total common stocks (cost $4,841,892) INVESTMENT COMPANIES (11.5%)* Shares Value iShares MSCI EAFE ETF 1,502 $101,310 Putnam Absolute Return Fund 700 Class Y ††† 152,222 1,887,555 SPDR S&P rust S 857 159,659 SPDR S&P Midcap rust 87 21,784 Total investment companies (cost $2,085,006) 34 Retirement Income Fund Lifestyle 3 CONVERTIBLE BONDS AND NOTES (9.5%)* Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $24,000 $29,760 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 19,000 19,083 Capital goods (0.5%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 9,000 10,468 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 †† 19,000 21,423 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 22,688 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 21,000 33,075 Communication services (—%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,000 6,945 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 38,000 4 Consumer cyclicals (2.1%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 14,000 17,325 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 15,960 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 25,000 45,063 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 11,000 12,018 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 R 10,000 15,219 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 10,000 20,131 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 50,000 26,781 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 18,000 18,810 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 28,000 35,420 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 13,000 14,381 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 44,000 67,815 priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 10,000 15,475 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 16,000 25,680 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 22,000 29,123 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 5,000 14,022 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 16,000 31,990 Consumer staples (0.4%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 2,000 6,789 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 11,000 28,676 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 31,971 Energy (1.1%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 68,000 63,623 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 22,000 21,230 Retirement Income Fund Lifestyle 3 35 CONVERTIBLE BONDS AND NOTES (9.5%)* cont. Principal amount Value Energy cont. Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 $14,000 $13,475 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 23,000 23,374 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 16,000 18,070 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 21,000 16,695 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 19,000 18,751 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 15,000 263 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 23,078 Financials (1.2%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 32,000 34,780 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 R 20,000 22,063 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 5,000 4,038 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 26,000 29,331 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 16,000 21,400 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 10,000 14,569 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 13,000 12,821 PHH Corp. cv. sr. unsec. notes 4s, 2014 26,000 28,308 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 15,000 22,688 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 R 14,000 16,083 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 28,000 25,183 Health care (1.5%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 21,000 25,029 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 14,000 15,768 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 7,000 9,979 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 23,000 30,978 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) † F 25,000 2,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 14,000 980 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 4,000 11,088 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 15,000 18,600 Endo Health Solutions, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 10,000 27,331 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 7,000 25,463 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 27,000 28,131 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 †† 38,000 38,998 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 15,000 20,091 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 11,000 11,309 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 17,000 28,794 36 Retirement Income Fund Lifestyle 3 CONVERTIBLE BONDS AND NOTES (9.5%)* cont. Principal amount Value Technology (2.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $26,000 $27,658 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 16,000 23,740 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 15,000 20,259 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 50,000 112,406 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 16,000 25,980 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 23,000 28,017 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 47,000 58,633 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 0 1/4s, 2018 20,000 23,718 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 21,000 32,091 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 47,000 45,825 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 18,000 16,290 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 12,000 14,828 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 15,000 27,122 Total convertible bonds and notes (cost $1,570,376) CONVERTIBLE PREFERRED STOCKS (5.3%)* Shares Value Basic materials (0.4%) ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 1,298 $30,767 Smurfit-Stone Container Corp. (Escrow) zero% cv. pfd. F 1,775 18 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 840 45,806 Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,025 68,132 Communication services (0.6%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 36,736 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. 340 34,638 Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) 465 24,878 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 12,724 Consumer cyclicals (0.4%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 1,505 35,157 Stanley Black & Decker, Inc. $6.25 cv. pfd. 350 37,415 Consumer staples (0.1%) Post Holdings, Inc. 144A $3.75 cv. pfd. 183 23,640 Energy (0.5%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 60 67,013 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 34 25,296 Financials (1.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 1,117 30,159 AMG Capital Trust II $2.575 cv. pfd. 895 54,567 Bank of America Corp. Ser. L, 7.25% cv. pfd. 87 100,431 EPR Properties Ser. C, $1.44 cv. pfd. 1,170 25,210 Retirement Income Fund Lifestyle 3 37 CONVERTIBLE PREFERRED STOCKS (5.3%)* cont. Shares Value Financials cont. Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 474 $26,663 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 495 22,334 MetLife, Inc. $3.75 cv. pfd. 881 26,069 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 20 31,000 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 31 36,522 Transportation (0.3%) Continental Financial Trust II $3.00 cv. pfd. 510 25,293 Genesee & Wyoming, Inc. $5.00 cv. pfd. 237 31,106 Utilities and power (0.8%) AES Trust III $3.375 cv. pfd. 566 28,689 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 635 36,328 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 49,215 NextEra Energy, Inc. $2.799 cv. pfd. 662 40,183 Total convertible preferred stocks (cost $904,501) CORPORATE BONDS AND NOTES (4.3%)* Principal amount Value Basic materials (—%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,388 Capital goods (0.1%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 10,000 13,161 Communication services (0.6%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,864 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,497 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,470 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,670 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,101 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,524 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 10,729 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 39,700 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,487 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,248 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 5,000 5,930 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 200 5,066 Consumer cyclicals (0.2%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 5,000 5,800 American Media, Inc. 144A notes 13 1/2s, 2018 320 344 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,000 2,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 3,000 3,019 38 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (4.3%)* cont. Principal amount Value Consumer cyclicals cont. Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 $5,000 $5,031 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,313 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,381 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 1,000 1,202 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,666 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 5,816 6,180 Consumer staples (0.2%) Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 5,100 5,024 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,662 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,684 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,325 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 5,000 5,212 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 15,000 17,839 Energy (0.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,203 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,424 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,500 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 15,000 16,950 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,377 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 5,000 6,528 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,275 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,138 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 5,000 5,575 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,705 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 10,000 14,903 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 8,376 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,205 Financials (0.7%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 5,000 6,439 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 15,000 17,968 Retirement Income Fund Lifestyle 3 39 CORPORATE BONDS AND NOTES (4.3%)* cont. Principal amount Value Financials cont. Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R $5,000 $5,403 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 2,000 2,576 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,279 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 5,000 5,036 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,396 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 6,190 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 6,124 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 5,000 5,856 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 5,000 5,213 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, 2049 (United Kingdom) 10,000 9,900 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,531 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 5,000 5,413 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,889 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 15,000 11,655 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 5,000 5,826 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 11,089 Health care (0.2%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 5,940 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,155 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,219 Technology (0.1%) Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,488 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 13,000 12,740 Utilities and power (1.7%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 15,000 17,775 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,444 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,481 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 100,000 112,802 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 5,733 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 25,000 31 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 6,757 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,333 40 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (4.3%)* cont. Principal amount Value Utilities and power cont. Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) $5,000 $6,349 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 68,000 70,720 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,885 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,758 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 16,425 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,384 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 5,000 5,125 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,516 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 10,000 10,353 Westar Energy, Inc. sr. mtge. bonds 8 5/8s, 2018 15,000 19,281 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 5,000 5,094 Total corporate bonds and notes (cost $753,392) U.S. TREASURY OBLIGATIONS (2.9%)* Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $60,000 $50,890 U.S. Treasury Notes 2 3/4s, November 15, 2023 50,000 50,518 2s, February 15, 2023 100,000 95,722 1 3/4s, May 31, 2016 10,000 10,297 1 5/8s, August 15, 2022 100,000 93,688 1s, August 31, 2016 160,000 161,961 0 3/4s, March 31, 2018 90,000 88,444 Total U.S. treasury obligations (cost $545,428) MORTGAGE-BACKED SECURITIES (0.5%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $11,000 $11,172 FRB Ser. 05-1, Class A4, 5.17s, 2042 7,418 7,487 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.498s, 2038 6,884 1 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 7,619 8,159 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,013 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-LD11, Class A2, 5.798s, 2049 7,500 7,500 Ser. 04-LN2, Class A2, 5.115s, 2041 13,030 13,186 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,220 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.363s, 2040 227,988 600 Retirement Income Fund Lifestyle 3 41 MORTGAGE-BACKED SECURITIES (0.5%)* cont. Principal amount Value Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 $8,148 $8,259 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,940 10,940 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56s, 2048 10,000 9,865 Ser. 12-C9, Class AS, 3.388s, 2045 10,000 9,820 Total mortgage-backed securities (cost $98,944) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,580 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,172 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,402 Total municipal bonds and notes (cost $25,067) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 10 $9,858 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 275 7,466 Total preferred stocks (cost $15,146) WARRANTS (—%)* † Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $1.70 6,345 $— Total warrants (cost $1,269) $— SHORT-TERM INVESTMENTS (35.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 6,337,380 $6,337,380 Putnam Cash Collateral Pool, LLC 0.18% d 56,925 56,925 SSgA Prime Money Market Fund zero% P 100,000 100,000 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, February 5, 2015 # § $85,000 84,913 U.S. Treasury Bills with an effective yield of 0.09%, October 16, 2014 § 39,000 38,980 Total short-term investments (cost $6,618,188) TOTAL INVESTMENTS Total investments (cost $17,459,209) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only SPDR S&P Depository Receipts 42 Retirement Income Fund Lifestyle 3 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $18,874,259. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. †† † Affiliated company (Note 5). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. UR At the reporting period end, 100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $4,090,633 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $467,526) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/19/14 $16,978 $16,666 $312 Euro Sell 3/19/14 16,978 16,804 (174) Barclays Bank PLC Euro Buy 3/19/14 16,149 15,965 184 Euro Sell 3/19/14 16,149 15,990 (159) Hong Kong Dollar Buy 5/21/14 9,305 9,300 5 Japanese Yen Buy 5/21/14 5,075 5,072 3 Retirement Income Fund Lifestyle 3 43 FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $467,526) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Sell 5/21/14 $5,075 $5,050 $(25) Singapore Dollar Buy 5/21/14 6,469 6,430 39 Swedish Krona Sell 3/19/14 15,250 14,959 (291) Swiss Franc Buy 3/19/14 16,716 16,233 483 Citibank, N.A. Danish Krone Buy 3/19/14 11,377 11,179 198 Euro Buy 3/19/14 24,707 24,448 259 Euro Sell 3/19/14 24,707 24,503 (204) Credit Suisse International Australian Dollar Buy 4/16/14 3,470 3,510 (40) Japanese Yen Buy 5/21/14 13,398 13,338 60 Japanese Yen Sell 5/21/14 13,398 13,384 (14) New Zealand Dollar Sell 4/16/14 23,818 23,413 (405) Norwegian Krone Sell 3/19/14 6,062 5,890 (172) Swedish Krona Sell 3/19/14 11,663 11,412 (251) Deutsche Bank AG British Pound Buy 3/19/14 9,544 9,332 212 British Pound Sell 3/19/14 9,544 9,482 (62) Euro Buy 3/19/14 8,144 7,934 210 HSBC Bank USA, National Association British Pound Sell 3/19/14 6,195 6,001 (194) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 13,969 13,960 (9) British Pound Buy 3/19/14 10,716 10,463 253 British Pound Sell 3/19/14 10,716 10,524 (192) Japanese Yen Buy 5/21/14 9,943 9,936 7 Singapore Dollar Buy 5/21/14 7,731 7,686 45 Swedish Krona Sell 3/19/14 7,344 7,206 (138) Swiss Franc Buy 3/19/14 16,602 16,318 284 Royal Bank of Scotland PLC (The) Japanese Yen Buy 5/21/14 8,227 8,222 5 State Street Bank and Trust Co. Euro Buy 3/19/14 18,772 18,587 185 Euro Sell 3/19/14 18,772 18,525 (247) Israeli Shekel Sell 4/16/14 401 399 (2) Japanese Yen Buy 5/21/14 21,853 21,794 59 Swedish Krona Sell 3/19/14 3,633 3,462 (171) WestPac Banking Corp. Euro Buy 3/19/14 10,490 10,387 103 Euro Sell 3/19/14 10,490 10,434 (56) Japanese Yen Buy 5/21/14 6,683 6,678 5 Japanese Yen Sell 5/21/14 6,683 6,650 (33) Total 44 Retirement Income Fund Lifestyle 3 FUTURES CONTRACTS OUTSTANDING at 2/28/14 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 1 $219,875 Jun-14 $61 U.S. Treasury Note 5 yr (Long) 1 119,859 Jun-14 326 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/14 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. EM Series 15 BB+/P $(200,000) $1,600,000 6/20/16 500 bp $(128,446) Version 1 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 28, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/14 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 B+/P $(149,212) $2,150,000 12/20/18 500 bp $45,709 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 28, 2014. Securities rated by Putnam are indicated by “/P.” Retirement Income Fund Lifestyle 3 45 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $182,999 $43,995 $— Capital goods 188,198 20,908 — Communication services 161,119 46,406 — Conglomerates 68,864 — — Consumer cyclicals 481,832 116,348 — Consumer staples 329,157 89,696 — Energy 332,222 8,840 — Financials 2,217,226 127,326 — Health care 515,874 28,773 — Technology 409,692 31,482 — Transportation 55,778 34,587 — Utilities and power 165,975 12,900 — Total common stocks — Convertible bonds and notes — 1,794,044 2,980 Convertible preferred stocks 104,460 901,511 18 Corporate bonds and notes — 814,847 — Investment companies 2,170,308 — — Mortgage-backed securities — 99,222 — Municipal bonds and notes — 32,154 — Preferred stocks 7,466 9,858 — U.S. treasury obligations — 551,520 — Warrants — — — Short-term investments 6,437,380 180,818 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $72 $— Futures contracts 387 — — Credit default contracts — 266,475 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 46 Retirement Income Fund Lifestyle 3 Statement of assets and liabilities 2/28/14 ASSETS Investment in securities, at value, including $55,887 of securities on loan (Note 1): Unaffiliated issuers (identified cost $9,254,179) $10,494,923 Affiliated issuers (identified cost $8,205,030) (Notes 1 and 5) 8,281,860 Cash 91,336 Foreign currency (cost $426) (Note 1) 426 Dividends, interest and other receivables 57,966 Prepaid asset 20,214 Receivable for shares of the fund sold 129,868 Receivable for investments sold 14,014 Receivable from Manager (Note 2) 29,502 Receivable for variation margin (Note 1) 297 Unrealized appreciation on forward currency contracts (Note 1) 2,911 Premium paid on OTC swap contracts (Note 1) 200,000 Total assets LIABILITIES Payable for investments purchased 15,985 Payable for shares of the fund repurchased 739 Payable for custodian fees (Note 2) 9,448 Payable for investor servicing fees (Note 2) 3,516 Payable for Trustee compensation and expenses (Note 2) 31,068 Payable for administrative services (Note 2) 53 Payable for distribution fees (Note 2) 8,035 Payable for auditing and tax fees 74,524 Payable for variation margin (Note 1) 149 Unrealized depreciation on OTC swap contracts (Note 1) 128,446 Unrealized depreciation on forward currency contracts (Note 1) 2,839 Collateral on securities loaned, at value (Note 1) 56,925 Collateral on certain derivative contracts, at value (Note 1) 100,000 Other accrued expenses 17,331 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $29,611,458 Undistributed net investment income (Note 1) 271,617 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (12,244,236) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,235,420 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Retirement Income Fund Lifestyle 3 47 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($13,538,958 divided by 1,225,237 shares) $11.05 Offering price per class A share (100/96.00 of $11.05)* $11.51 Net asset value and offering price per class B share ($875,634 divided by 79,531 shares)** $11.01 Net asset value and offering price per class C share ($2,834,537 divided by 257,377 shares)** $11.01 Net asset value and redemption price per class M share ($486,967 divided by 44,145 shares) $11.03 Offering price per class M share (100/96.75 of $11.03)† $11.40 Net asset value, offering price and redemption price per class R share ($3,990 divided by 361 shares)†† $11.04 Net asset value, offering price and redemption price per class Y share ($1,134,173 divided by 102,474 shares) $11.07 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. †† Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 48 Retirement Income Fund Lifestyle 3 Statement of operations Year ended 2/28/14 INVESTMENT INCOME Dividends (net of foreign tax of $6,351) (including dividend income of $22,120 from investments in affiliated issuers) (Note 5) $261,806 Interest (including interest income of $3,291 from investments in affiliated issuers) (Note 5) 106,623 Securities lending (Note 1) 4 Total investment income EXPENSES Compensation of Manager (Note 2) 80,402 Investor servicing fees (Note 2) 21,765 Custodian fees (Note 2) 23,376 Trustee compensation and expenses (Note 2) 1,066 Distribution fees (Note 2) 67,065 Administrative services (Note 2) 416 Reports to shareholders 27,061 Auditing and tax fees 73,753 Blue sky expense 22,806 Other 6,124 Fees waived and reimbursed by Manager (Note 2) (128,917) Total expenses Expense reduction (Note 2) (181) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 759,458 Net realized gain on swap contracts (Note 1) 349,149 Net realized loss on futures contracts (Note 1) (7,675) Net realized gain on foreign currency transactions (Note 1) 4,329 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,080) Net unrealized appreciation of investments, futures contracts and swap contracts during the year 361,488 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 3 49 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 2/28/14 Year ended 2/28/13 Operations: Net investment income $173,697 $254,907 Net realized gain on investments and foreign currency transactions 1,105,261 902,330 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 360,408 214,644 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (222,171) (235,897) Class B (9,861) (11,810) Class C (32,075) (34,176) Class M (8,545) (9,015) Class R (71) (40) Class Y (25,429) (31,489) Increase (decrease) from capital share transactions (Note 4) 1,118,312 (1,948,399) Total increase (decrease) in net assets NET ASSETS Beginning of year 16,414,733 17,313,678 End of year (including undistributed net investment income of $271,617 and $202,252, respectively) The accompanying notes are an integral part of these financial statements. 50 Retirement Income Fund Lifestyle 3 This page left blank intentionally. Retirement Income Fund Lifestyle 3 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A February 28, 2014 .12 .92 (.20) — 1.01 e 1.18 54 February 28, 2013 .16 .67 (.20) — 1.00 e 1.69 45 February 29, 2012 .20 (.11) (.27) — 1.04 e 2.10 92 February 28, 2011 .25 .76 (.25) — f .97 2.65 72 February 28, 2010 .36 2.54 (.59) — f .75 4.31 93 g Class B February 28, 2014 .05 .91 (.13) — 1.76 e .44 54 February 28, 2013 .09 .68 (.13) — 1.75 e .94 45 February 29, 2012 .13 (.11) (.20) — 1.79 e 1.36 92 February 28, 2011 .17 .77 (.19) — f 1.72 1.87 72 February 28, 2010 .30 2.52 (.52) — f 1.50 3.69 93 g Class C February 28, 2014 .05 .90 (.12) — 1.76 e .44 54 February 28, 2013 .09 .67 (.13) — 1.75 e .90 45 February 29, 2012 .13 (.10) (.20) — 1.79 e 1.33 92 February 28, 2011 .18 .76 (.19) — f 1.72 1.90 72 February 28, 2010 .29 2.54 (.53) — f 1.50 3.55 93 g Class M February 28, 2014 .10 .91 (.18) — 1.26 e .96 54 February 28, 2013 .14 .68 (.18) — 1.25 e 1.41 45 February 29, 2012 .16 (.10) (.24) — 1.37 e 1.71 92 February 28, 2011 .20 .77 (.21) — f 1.47 2.17 72 February 28, 2010 .31 2.53 (.54) — f 1.25 3.68 93 g Class R February 28, 2014 .10 .92 (.18) — $4 1.26 e .93 54 February 28, 2013 .10 .69 (.18) — 4 1.25 e 1.14 45 February 29, 2012 .18 (.11) (.25) — 1 1.29 e 1.87 92 February 28, 2011 .22 .77 (.23) — f 1 1.22 2.40 72 February 28, 2010 .34 2.55 (.57) — f 1 1.00 4.07 93 g Class Y February 28, 2014 .15 .93 (.23) — .76 e 1.46 54 February 28, 2013 .18 .68 (.23) — .75 e 1.86 45 February 29, 2012 .23 (.11) (.30) — .79 e 2.38 92 February 28, 2011 .27 .77 (.28) — f .72 2.90 72 February 28, 2010 .45 2.47 (.61) — f .50 5.71 93 g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52 Retirement Income Fund Lifestyle 3 Retirement Income Fund Lifestyle 3 53 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitations and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2014 0.77% February 28, 2013 0.77 February 29, 2012 0.80 February 28, 2011 0.82 February 28, 2010 1.12 e Expense ratios do not include expenses of acquired funds. f Amount represents less than $0.01 per share. g Portfolio turnover excludes TBA purchase and sale transactions. The accompanying notes are an integral part of these financial statements. 54 Retirement Income Fund Lifestyle 3 Notes to financial statements 2/28/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2013 through February 28, 2014. Putnam Retirement Income Fund Lifestyle 3 (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek current income consistent with what Putnam Management believes to be prudent risk. The fund’s secondary objective is capital appreciation. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 700 Fund, which is a Putnam mutual fund Putnam Management refers to as the underlying fund. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed-income securities, such as mortgage-backed investments, and invests in money market securities or affiliated money market or short-term investment funds for cash management. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments, and, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Retirement Income Fund Lifestyle 3 55 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only 56 Retirement Income Fund Lifestyle 3 securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation Retirement Income Fund Lifestyle 3 57 acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,192 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, 58 Retirement Income Fund Lifestyle 3 a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period the fund received cash collateral of $56,925 and the value of securities loaned amounted to $55,887. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2014, the fund had a capital loss carryover of $12,216,747 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,742,251 N/A $1,742,251 February 28, 2017 10,474,496 N/A 10,474,496 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Retirement Income Fund Lifestyle 3 59 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends, from interest on payment-in-kind securities and from income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $193,820 to increase undistributed net investment income, $12,408 to increase paid-in-capital and $206,228 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,536,450 Unrealized depreciation (245,997) Net unrealized appreciation 1,290,453 Undistributed ordinary income 192,041 Capital loss carryforward (12,216,747) Cost for federal income tax purposes $17,486,311 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds that charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.75% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $6,628 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $122,289 as a result of this limit. 60 Retirement Income Fund Lifestyle 3 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $14,920 ClassR 5 ClassB 1,071 ClassY 1,559 ClassC 3,554 Total ClassM 656 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $29 under the expense offset arrangements and by $152 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $10, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% Retirement Income Fund Lifestyle 3 61 and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $28,797 ClassM 2,532 ClassB 8,276 ClassR 20 ClassC 27,440 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,036 and $23 from the sale of classA and classM shares, respectively, and received $345 and $52 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $761 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $6,029,368 and $6,368,864, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $922,101 and $926,730, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/28/14 Year ended 2/28/13 ClassA Shares Amount Shares Amount Shares sold 400,524 $4,294,866 94,588 $923,796 Shares issued in connection with reinvestment of distributions 19,402 205,881 21,565 209,981 419,926 4,500,747 116,153 1,133,777 Shares repurchased (250,629) (2,663,948) (328,268) (3,204,494) Net increase (decrease) Year ended 2/28/14 Year ended 2/28/13 ClassB Shares Amount Shares Amount Shares sold 13,430 $142,345 4,003 $38,303 Shares issued in connection with reinvestment of distributions 871 9,210 1,037 10,061 14,301 151,555 5,040 48,364 Shares repurchased (14,597) (153,183) (26,285) (256,672) Net decrease Year ended 2/28/14 Year ended 2/28/13 ClassC Shares Amount Shares Amount Shares sold 36,940 $387,734 48,511 $475,662 Shares issued in connection with reinvestment of distributions 2,872 30,366 3,199 31,106 39,812 418,100 51,710 506,768 Shares repurchased (49,166) (520,214) (31,301) (307,916) Net increase (decrease) 62 Retirement Income Fund Lifestyle 3 Year ended 2/28/14 Year ended 2/28/13 ClassM Shares Amount Shares Amount Shares sold 1,218 $13,290 2,160 $20,710 Shares issued in connection with reinvestment of distributions 807 8,543 926 9,015 2,025 21,833 3,086 29,725 Shares repurchased (7,597) (81,440) (1,970) (19,200) Net increase (decrease) Year ended 2/28/14 Year ended 2/28/13 ClassR Shares Amount Shares Amount Shares sold 469 $5,007 226 $2,221 Shares issued in connection with reinvestment of distributions 7 71 4 40 476 5,078 230 2,261 Shares repurchased (471) (4,840) (2) (17) Net increase 5 Year ended 2/28/14 Year ended 2/28/13 ClassY Shares Amount Shares Amount Shares sold 23,408 $252,705 74,964 $739,877 Shares issued in connection with reinvestment of distributions 2,082 22,080 2,366 23,290 25,490 274,785 77,330 763,167 Shares repurchased (78,985) (830,161) (65,832) (644,162) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Fair value Class M 131 0.3% $1,445 ClassR 133 36.8 1,468 Note 5: Affiliated transactions Transactions during the reporting period with a company which are under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at the Fair value at beginning of the end of the reporting Purchase Sale Investment Capital gain the reporting Name of affiliates period cost proceeds income distributions period Putnam Short Term Investment Fund* $3,802,441 $4,399,186 $1,864,247 $3,291 $— $6,337,380 Putnam Absolute Return 700 Fund ClassY 1,562,387 727,149 462,059 22,120 — 1,887,555 Totals $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Retirement Income Fund Lifestyle 3 63 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $600,000 OTC credit default contracts (notional) $2,800,000 Centrally cleared credit default contracts (notional) $990,000 Warrants (number of warrants) 6,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Credit contracts appreciation $266,475* Payables $— Foreign exchange contracts Receivables 2,911 Payables 2,839 Equity contracts Investments — Payables — Receivables, Net assets — Unrealized Interest rate contracts appreciation 387* Payables — Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 64 Retirement Income Fund Lifestyle 3 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $349,149 $349,149 Foreign exchange contracts — 4,680 — $4,680 Interest rate contracts (7,675) — — $(7,675) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $— $— $— $(76,292) $(76,292) Foreign exchange contracts — — (1,503) — $(1,503) Equity contracts (110) — — — $(110) Interest rate contracts — (396) — — $(396) Total Retirement Income Fund Lifestyle 3 65 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co WestPac Banking Corp. Total Assets: OTC Credit default swap contracts* # $— $— $— $— $— $— $— $71,554 $— $— $— $— $71,554 Centrally cleared credit default swap contracts § — — 297 — 297 Forward currency contracts # 312 714 — 457 60 422 — 589 — 5 244 108 2,911 Total Assets $— $— $5 Liabilities: Futures contracts § — 149 — — — 149 Forward currency contracts # 174 475 — 204 882 62 194 339 — — 420 89 2,839 Total Liabilities $— $— Total Financial and Derivative Net Assets $5 Total collateral received (pledged) ## † $— $— $— $— $— $— $— $71,804 $— $— $— $— $71,804 Net amount $138 $239 $297 $253 $(822) $360 $(194) $— $(149) $5 $(176) $19 $(30) *
